METALS SEGMENT – BRISTOL METALS LARGEST DOMESTIC PRODUCER OF STAINLESS STEEL PIPE PROVIDER OF TOTAL PIPING SOLUTIONS FOR GLOBAL INFRASTRUCTURE SPECIALTY CHEMICALS SEGMENT TRANSITIONED FROM TEXTILE DYES INTO A HIGH QUALITY PROVIDER OF SPECIALTY CHEMICALS TO DOMESTIC AND OVERSEAS CUSTOMERS BRISTOL METALS UNIQUE CHARACTERISTICS OF BRISTOL METALS: Largest domestic manufacturer of welded stainless steel pipe Producer of all size ranges from ½ inch to 120 inches in diameter, up to 16 inches utilizing continuous mills, in wall thicknesses of up to 1 ½ inch and in lengths up to 60 feet Producer of all types of austenitic stainless steel and high-nickel alloys with capabilities that include real time x-ray and hydro-testing Plant expansions completed in 2006 and 2007, allow the manufacture of pipe up to 42 inches in diameter utilizing more readily available raw materials at lower costs, provide improved product handling and additional space for planned equipment additions. Piping systems operation that processes a significant amount of our pipe production into piping systems that conform to engineered drawings furnished by customers Low-cost producer including purchase of stainless steel Strategically located domestically within primary markets utilizing stainless steel pipe Management team that has demonstrated the ability to identify and penetrate new markets, such as power generation and waste water treatment,for its products transitioning from a commodity business into a specialty pipe operation COMMODITY PIPE OPERATION CUSTOMER BASE Bristol Metals sells its commodity pipe primarily through distribution including all of the major PVF distributor houses: McJunkin Redman, Southwest Stainless (HD Supply), Ferguson Enterprises, Warren Alloys, Robert James Sales, Wilson Supply, Global Stainless COMMODITY PRICING Commodity prices are significantly influenced by surcharges paid to the steel mills based primarily on nickel (304 & 316) and molybdenum (316), and to a lesser extent on chromium. These surcharges, which make up as much as ½ of the selling prices are routinely passed on to the customer (See attached graph on surcharges) Surcharges are quoted 2 months out and are calculated based on the average of the current month’s surcharges paid by the steel mills to their suppliers. They are included as part of the raw material cost based on the date the material is received, and charged to the customer based on the date the pipe is shipped. Under FIFO inventory costing, increases in surcharges generally have a positive impact on profitability while decreases have a negative impact COMPETITION There are 3 primary domestic competitors – Outokumpu (Wildwood, FL), Marcegaglia (Munhall, PA) and Felker Bros (Marshfield, WI) capable of producing most size ranges, and several smaller domestic producers with limited capabilities. Foreign imports, primarily Chinese, are significant especially in smaller diameters up to 8 inches (See attached graph) A successful trade case filed in the 1st quarter of 2008 against Chinese imports appeared to curtail the import growth in 2008.
